435 F.2d 1307
Thomas J. HEATH, Sr., et al., Plaintiffs-Appellants,v.CITY OF NEW ORLEANS et al., Defendants-Appellees.
No. 29077.
United States Court of Appeals, Fifth Circuit.
Jan. 11, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Gibson Tucker, Jr., Russell J. Schonekas, New Orleans, La., for appellants.
Alvin J. Liska, City Atty., Blake G. Arata, City Atty., Ernest L. Salatich, Asst. City Atty., New Orleans La., for appellees.
Before RIVES, AINSWORTH, and MORGAN, Circuit Judges.
PER CURIAM:


1
The appellants, plaintiffs below, seek to enjoin the appellees, defendants below, from the enforcement of New Orleans City Ordinance No. 4211, Mayor Council Series, adopted December 23, 1969, on the ground that the ordinance violates the Fourteenth Amendment to the Constitution of the United States.  The District Court (Judge Christenberry) held that the ordinance is constitutional and that the plaintiffs are not entitled to injunctive relief.  After careful consideration, we find ourselves in full agreement with Judge Christenberry's opinion, reported in 320 F.Supp. 545.  For the reasons there stated, the judgment is


2
Affirmed.